 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK A. GRANT,                                    Case No. 2:20-cv-01963-JDP
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE
14    LUIS MARTINEZ, et al.,                            RESPONSE DUE WITHIN 30 DAYS
15                       Defendants.                    ORDER VACATING THE MARCH 13, 2021
                                                        MOTION HEARING
16

17          On April 8, 2021, defendants filed a motion to dismiss and noticed the motion for hearing.

18   ECF No. 26. Plaintiff has not responded and the deadline to do so has now passed. Accordingly,

19   the court will order plaintiff to show cause why this case should not be dismissed for failure to

20   prosecute. The court will also grant plaintiff another opportunity to respond to the pending

21   motion and vacate the hearing.

22          To manage its docket effectively, the court imposes deadlines on litigants and requires

23   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

24   or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.

25   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but

26   a district court has a duty to administer justice expeditiously and avoid needless burden for the

27   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The

28   court will give plaintiff a chance to explain why the court should not dismiss the case for
                                                       1
 1   plaintiff’s failure to prosecute. Plaintiff’s failure to respond to this order will constitute a failure

 2   to comply with a court order and will result in dismissal of this case.

 3            Accordingly, it is hereby ordered that:

 4            1.       Plaintiff is ordered to show cause within 30 days why this case should not be

 5   dismissed for failure to prosecute.

 6            2.      Plaintiff is ordered to file a response to defendants’ motion to dismiss, ECF No.

 7   26, within 30 days of the date of entry of this order.

 8            3.      The motion hearing set for 5/13/2021 is hereby vacated.

 9            4.      Defendants’ motion to dismiss, ECF No. 26, will be submitted on the briefs

10   without a hearing. Defendants may file a reply within seven days of service of plaintiff’s

11   response.

12
     IT IS SO ORDERED.
13

14
     Dated:        May 3, 2021
15                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
